Exhibit 10.2

Execution Version

INCREASE SUPPLEMENT

INCREASE SUPPLEMENT, dated as of December 12, 2017, to the Amended and Restated
Credit Agreement, dated as of April 29, 2016 (as amended, supplemented, waived
or otherwise modified from time to time, including by that certain First
Amendment to Amended and Restated Credit Agreement, dated as of November 23,
2016, that certain Second Amendment to Amended and Restated Credit Agreement,
dated as of May 24, 2017 and that certain Third Amendment to Amended and
Restated Credit Agreement, dated as of the date hereof, among the Borrowers (as
defined below), the Administrative Agent (as defined below) and the lenders
party thereto, the “Credit Agreement”), among SITEONE LANDSCAPE SUPPLY HOLDING,
LLC, a Delaware limited liability company (formerly known as JDA Holding LLC)
(the “Parent Borrower”), SITEONE LANDSCAPE SUPPLY, LLC, a Delaware limited
liability company (formerly known as John Deere Landscapes LLC) (the “OpCo
Borrower”, and together with the Parent Borrower, collectively, the “Borrowers”
and each individually, a “Borrower”), the several banks and other financial
institutions from time to time parties thereto (the “Lenders”) and UBS AG,
STAMFORD BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent for the Secured Parties. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

1. Pursuant to Subsection 2.8 of the Credit Agreement, the Borrower
Representative hereby proposes to increase (the “Increase”) the aggregate
Tranche D Term Loans from $297,996,260.95 to $349,996,260.95.

2. Each of the following Lenders (each, an “Increasing Lender”) has been invited
by the Borrower Representative, and has agreed, subject to the terms hereof, to
increase its Tranche D Term Loans as follows:

 

Name of Lender

   Tranche D Term Loan
Commitment    Supplemental Term Loan
Commitment
(after giving effect hereto)

UBS AG, Stamford Branch

   $35,939,850.20    $87,939,850.20

3. Pursuant to Subsection 2.8 of the Credit Agreement, by execution and delivery
of this Increase Supplement, each of the Increasing Lenders agrees and
acknowledges that it shall have an aggregate Tranche D Term Loan Commitment and
Supplemental Term Loan Commitment in the amount equal to the amount set forth
above next to its name.

5. In accordance with the Credit Agreement, this Increase Supplement is
designated as a Loan Document.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

The Increasing Lender: UBS AG, STAMFORD BRANCH By:  

/s/ Darlene Arias

  Name: Darlene Arias   Title: Director By:  

/s/ Houssem Daly

  Name: Houssem Daly   Title: Associate Director

 

SITEONE LANDSCAPE SUPPLY HOLDING, LLC as Borrower Representative By:  

/s/ John T. Guthrie

  Name: John T. Guthrie   Title: Executive Vice President, Chief Financial  
Officer and Assistant Secretary

[Signature Page to Increase Supplement]